In the first above-entitled proceeding: Order affirmed, without costs. (See Matter of Ungar, decided herewith.) No opinion.
In the second above-entitled proceeding: Order affirmed, without costs. However, we point out that where the alleged contempt consists of the making of charges of wrongdoing by the Trial Judge himself he should, where disposition of the contempt charge can be withheld until after the trial and where it is otherwise practicable, order the contempt proceeding to be tried before a different Judge. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Burke, Foster and Scileppi. Judge Van Voorhis concurs in result only.